United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, HILBURN POST
OFFICE, Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1498
Issued: August 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 28, 2017 appellant, through counsel, filed a timely appeal from an April 20, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its April 20, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish lumbar conditions
causally related to her accepted September 26, 2015 employment incident.
FACTUAL HISTORY
On October 1, 2015 appellant, then a 47-year-old rural carrier, filed a Form CA-2a, notice
of recurrence, under OWCP File No. xxxxxx218, for medical treatment and lost time from work
beginning September 26, 2015 due to her work-related injury of February 8, 2011.4 On her CA-2a
claim form, she stated that, on September 25, 2015 she pulled a back muscle in the same area.
Appellant stopped work on September 26, 2015 and sought medical treatment. She indicated that
her back pain had been on and off, but had now worsened. No documentation was received with
the CA-2a claim form.
By development letter dated October 16, 2015, OWCP noted that appellant had claimed
that she sustained an injury on September 26, 2015, when she lifted a tray of mail to load her
vehicle and heard her back pop. It advised her that, based on her description of the September 26,
2015 incident,5 she was claiming a new traumatic injury due to new work factors, not a recurrence
of the February 8, 2011 employment injury. OWCP informed appellant that the evidence
submitted was insufficient to establish her traumatic injury claim. It requested that she respond to
an attached questionnaire in order to substantiate the factual elements of her claim and provide
medical evidence to establish a diagnosed condition as a result of her employment. OWCP
afforded appellant 30 days to submit the requested information.
On October 19, 2015 OWCP received an authorization for examination and/or treatment
(Form CA-16) from the employing establishment.
In a September 26, 2015 verification of treatment note, Helen M. Hesslon, a nurse
practitioner, indicated that appellant was seen on September 26, 2015. She further indicated that
appellant could return to work on September 29, 2015 without any restrictions.
In an October 5, 2015 progress note, Gail Longmire, a family nurse practitioner, noted that
appellant developed back pain at work while lifting on September 25, 2015. Appellant was treated
at an urgent care center the next day and physical therapy was recommended. Ms. Longmire
provided an assessment of unspecified dorsalgia. Appellant was to remain off work until evaluated
by physical therapy. Ms. Longmire also signed an October 5, 2016 duty status report, Form
CA-17.

4

Under OWCP File No. xxxxxx218, appellant filed a traumatic injury claim with date of injury of February 8, 2011
for back strain. Appellant has additional claims related to her back. These include OWCP File No. xxxxxx754 with
a date of injury of August 29, 2011 and OWCP File No. xxxxxx137 with a date of injury February 5, 2014.
5

OWCP referred to the work incident as occurring on September 26, 2015.

2

An October 5, 2015 note from Ms. Longmire indicated that appellant was treated and
unable to work on October 5, 2015. It noted that appellant could return to work post physical
therapy visit, with no restrictions.
On November 20, 2015 OWCP received an undated report from Dr. Hong Yu, a geriatric
specialist. Dr. Yu noted that appellant was first treated on October 5, 2015 for an on-the-job injury.
He indicated that her lumbosacral spine x-rays showed minimal disc space narrowing inferiorly
with loss of the usual lumbar lordosis. Dr. Yu diagnosed lower back pain with sciatica. He noted
that appellant indicated that she carried and lifted up to 75 pounds repeatedly throughout her ninehour work shifts. Dr. Yu opined that this injury “could have been sustained on the job.”
By decision dated November 20, 2015, OWCP denied appellant’s claim as the medical
evidence of record was insufficient to establish that the claimed medical conditions were causally
related to the established employment incident of September 26, 2015. It noted that Dr. Yu’s
opinion was of diminished probative value as, without any explanatory rationale, it was speculative
and inconclusive in nature. OWCP noted that diagnoses of pain (dorsalgia, sciatica) were
subjective symptoms and not a diagnosed medical condition. It further found that documents from
a nurse or nurse practitioner were of limited probative value unless the report was countersigned
by a physician.
On December 21, 2015 requested reconsideration. Appellant submitted copies of evidence
previously of record.
In an undated statement which OWCP received on November 30, 2015, appellant
described the events of September 25 and 26, 2015. She indicated that she was on her mail route
exchanging trays of mail, which weighed 30 to 40 pounds. As she lifted the mail tray up, appellant
felt a sharp pain in the left lower part of her back. As there was only 20 minutes left on her route,
she thought that she could finish her route. However the sharp pain was still there when appellant
got out of the vehicle to deliver the last package. It was hard for her to get out of the mail truck
and that she walked very stiffly when delivering the package. When appellant returned to the
office, her supervisor asked her to work her day off, Saturday, September 26, 2015. She told him
that she could not take any packages as it was hard for her to get out of the mail truck because of
her back. Appellant’s supervisor agreed to get help for her. Appellant related that, after working
that Saturday, her back pain worsened and she went to urgent care. She noted that she had
previously injured her back doing the same thing at the same job, but the employing establishment
indicated that they were going to treat this injury as a new claim.
In a December 15, 2015 report, Dr. Yu indicated that he had treated appellant since
October 5, 2015 for her back pain which was caused by her work as a rural mail carrier. He
provided a history of the employment events, noting that appellant had to twist from the waist to
pick up the heavy mail tray which weighed 25 to 50 pounds. When she lifted the tray, appellant
felt a sharp pain in her left and right lower back which caused pain in her lower obliques and
bilateral latissimus dorsi muscle and lumbar spine. Dr. Yu related that this information
documented how appellant’s injury occurred during her work as a rural mail carrier. He also
opined that appellant was entitled to workers’ compensation benefits for this injury.

3

By decision dated February 23, 2016, OWCP denied modification of its November 20,
2015 decision, finding that the medical evidence from Dr. Yu failed to establish that the accepted
work incident of September 26, 2015 caused or aggravated the condition noted on appellant’s
lumbar spine x-ray.
On August 22, 2016 appellant requested reconsideration.
A June 20, 2016 magnetic resonance imaging (MRI) of the lumbar spine indicated mild
multilevel disc degenerative change and moderate facet degenerative change at L4-5 without
significant neural impingement or narrowing of the central canal or neural foramina.
In a July 25, 2016 note, Tracy McLeod, a family nurse practitioner, reviewed appellant’s
chart. She opined that the September 26, 2015 events caused appellant’s lumbago and neuropathy
symptoms.
By decision dated November 3, 2016, OWCP denied modification of its February 23, 2016
decision. It found that no new medical evidence from a qualified physician was submitted which
established that appellant’s current medical conditions were causally related to the accepted
September 26, 2015 employment incident.
Appellant requested reconsideration on February 27, 2017. Letters pertaining to
appellant’s counsel’s representation were received along with a request for a copy of the case
record and a November 21, 2016 payment statement from the employing establishment.
Duplicative evidence previously of record was also received.
In a February 15, 2016 report, Dr. Neil Allen, a Board-certified internist and neurologist,
noted that on September 26, 2015 appellant reportedly experienced severe back pain after lifting
and carrying heavy parcels from her delivery vehicle while on duty as a rural carrier. He concluded
that appellant’s case should be updated to include strain/sprain of the lumbar spine. Dr. Allen
noted that lumbar sprain/strains were most frequently caused by forceful straightening from a
crouched position, as one would perform when lifting or repetitively extending from a bent
position similar to that described by appellant. The repetitive, forceful muscular contractions
required to stabilize the spine while lifting parcels on September 26, 2015 resulted in the
overstretching and microscopic tearing of the ligaments and musculature of appellant’s lumbar
spine. The surrounding soft tissues reacted and became inflamed, painful and stiff, which
restricted both function and mobility within the affected area. Dr. Allen noted that in some cases
individuals could also experience radiating symptoms into the buttocks and thighs. He opined
that, based upon the injury mechanism described by appellant, her injury resulted from the
repetitive occupational trauma she suffered during the performance of her regular work duties on
September 26, 2015.
By decision dated April 20, 2017, OWCP denied modification of its February 15, 2016
decision. It found that Dr. Allen’s report lacked a medical opinion with sufficient detailed
explanation addressing how the assessed lumbar strain/sprain was due to the September 26, 2015
traumatic injury as opposed to the preexisting injuries or conditions for which appellant had
previously filed claims.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.9 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such a causal relationship.10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS
The Board finds that appellant failed to establish a lumbar condition causally related to the
accepted September 26, 2015 employment incident.
OWCP accepted that on September 26, 2015 appellant experienced back pain after lifting
up a heavy tray of mail while loading her delivery vehicle. In order to establish a causal
6

Supra note 2.

7

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Elaine Pendleton, supra note 7.

10

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

11

James Mack, 43 ECAB 321 (1991).

5

relationship between a diagnosed condition and the accepted employment incident, appellant must
submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such causal relationship.12
In an undated report, Dr. Yu noted that appellant was first treated on October 5, 2015 and
diagnosed with lower back pain with sciatica for the on-the-job injury. He indicated that the
lumbosacral spine x-rays showed minimal disc space narrowing inferiorly with loss of the usual
lumbar lordosis. Dr. Yu noted that appellant indicated that she lifted and carried up to 75 pounds
repeatedly throughout her nine-hour shifts. He opined that this injury “could have been sustained
on the job.” In a December 15, 2015 report, Dr. Yu provided a history of the accepted work
incident and noted that the information documented how appellant’s injury occurred during her
work as a rural mail carrier. He concluded that appellant’s back pain was caused by her work as
a rural mail carrier and that she was entitled to workers’ compensation benefits for this injury.
While Dr. Yu found that appellant had lower back pain with sciatica, the Board has
consistently held that pain is a symptom, not a compensable medical diagnosis.13 It is also noted
that Dr. Yu generally repeated appellant’s allegations pertaining to the employment incident. Such
generalized statements do not establish causal relationship because they merely repeat appellant’s
allegations and are unsupported by adequate medical rationale explaining how this physical
activity actually caused the diagnosed conditions as indicated on the lumbar spine x-rays.14
Moreover, Dr. Yu failed to provide a detailed medical history or discuss whether there was any
prior treatment for the back.15 An unequivocal, well-rationalized opinion is particularly warranted
as it remains unclear if appellant’s claimed injury was caused by the September 26, 2015
employment incident or was a preexisting condition.16 The Board has held that medical evidence
that fails to offer a rationalized opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.17 Thus, Dr. Yu’s reports are of limited
probative value and are insufficient to meet appellant’s burden of proof.18
In his February 15, 2016 report, Dr. Allen diagnosed strain/sprain of the lumbar spine. He
noted that the history of appellant’s September 26, 2015 incident and opined that appellant’s injury
resulted from the repetitive occupational trauma she suffered during the performance of her regular
work duties on September 26, 2015 as it was both reasonable and expected based upon the
mechanism described by the appellant. However, Dr. Allen did not provide sufficient medical
rationale based on a full medical history of appellant’s prior conditions and/or injuries to her
12

T.H., 59 ECAB 388 (2008); James Mack, 43 ECAB 321 (1991).

13

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

14

K.W., Docket No. 10-98 (issued September 10, 2010).

15

James Mack, supra note 12.

16

See J.C., Docket No. 11-1980 (issued July 18, 2012).

17

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

18
See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).

6

back.19 As noted, an unequivocal, well-rationalized opinion is particularly warranted as it remains
unclear if appellant’s injury was caused by the employment incident or was a preexisting
condition.20 The Board has held that medical evidence that fails to offer a rationalized opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.21 Thus, Dr. Allen’s report is of limited probative value is insufficient to meet
appellant’s burden of proof.22
Other medical evidence of record, including diagnostic test reports, are of limited probative
value as they do not specifically address whether appellant’s diagnosed conditions are causally
related to the accepted employment incident.23
The medical reports from a nurse or nurse practitioner have no probative medical value in
establishing appellant’s claim as neither one is a physician as defined under FECA.24
The Board finds that appellant failed to submit rationalized medical evidence sufficient to
support her allegation or warrant further development that she sustained a lumbar condition
causally related to the accepted September 26, 2015 employment incident.
On appeal counsel alleges that OWCP’s decision is wrong as a matter of law as it created
a fictional burden of proof. For the reasons discussed above, the Board finds that appellant has
not met her burden of proof.25

19

See supra note 14.

20

See supra note 15.

21

See C.B., supra note 17.

22

See L.M., supra note 18.

23

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship).
24

See 5 U.S.C. § 8101(2); see David P. Sawchuk, 57 ECAB 316, 320, n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); L.D., 59 ECAB
648 (2008) (a nurse practitioner is not considered a physician as defined under FECA).
25

The Board notes that a Form CA-16, authorization for examination and/or treatment, was issued by the employing
establishment on October 19, 2015. When the employing establishment properly executes a Form CA-16 which
authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16
creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form CA16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300; D.H.,
Docket No. 17-0520 (issued April 23, 2018); Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure
Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.26
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a lumbar
condition causally related to the accepted September 26, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 20, 2017 is affirmed.
Issued: August 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26
The Board notes that appellant may separately file a new occupational disease claim for lumbar conditions caused
by her lifting duties.

8

